 

 







 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of February 6, 2018, is by and between
FIRST CHOICE HEALTHCARE SOLUTIONS, INC., a Delaware corporation with its
principal offices at 709 South Harbor City Boulevard, Suite 530, Melbourne, FL
32901 (the “Company”), and STEWARD HEALTH CARE SYSTEM LLC, a Delaware limited
liability company with its principal offices at 111 Huntington Avenue, Suite
1800, Boston, MA 02199 (the “Purchaser”).

 

WHEREAS, the Company desires to issue and sell to the Purchaser and/or its
Affiliates an aggregate of 5,000,000 shares (each, a “Share” and collectively,
the “Shares”) of the common stock, par value $0.001 per share (the “Common
Stock”), of the Company, representing approximately 15.5% of the issued and
outstanding shares of common stock of the Company after the closing of the
agreement, and the Purchaser desires to purchase and acquire the Shares, all on
the terms and subject to the conditions as set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1.             Definitions. In addition to those capitalized terms otherwise
defined in this Agreement, as used in this Agreement, the following capitalized
terms shall have the following respective meanings:

 

(a)                “Affiliate” of a party, means any corporation or other
business entity controlled by, controlling or under common control with such
party. For this purpose, “control” shall mean direct or indirect beneficial
ownership of fifty percent (50%) or more of the voting or income interest in
such corporation or other business entity.

 

(b)               “Business Day” means any calendar day other than a Saturday,
Sunday or other day on which banks in New York City are authorized or required
to be closed.

 

(c)                “Closing Date” means the date of the Closing.

 

(d)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.

 

(e)                “Independent Director” means a director meeting the
requirements set forth under NASDAQ Rule 4200(a)(15).

 

(f)               “Market Capitalization” means an amount equal to (i) the total
number of issued and outstanding shares of Common Stock that are issued and
outstanding at any given time after the date hereof and listed on OTCQB (or, if
the primary listing of such Common Stock is on another exchange, on such other
exchange) multiplied by (ii) the arithmetic average of the closing price per
share of such Common Stock as reported by OTCQB (or, if the primary listing of
such Common Stock is on another exchange, on such other exchange) for each of
the 10 consecutive trading days immediately preceding the date of such
determination.

 



 

 

 

(g)               “SEC” means the Securities and Exchange Commission.

 

(h)               “SEC Filings” means those reports and filings made by the
Company with the SEC.

 

(i)                 “Securities Act” means the Securities Act of 1933, as
amended, and all of the rules and regulations promulgated thereunder

 

(j)                 “Subsidiary” means any subsidiary of the Company as set
forth on Exhibit A attached hereto and shall, where applicable, also include any
direct or indirect subsidiary of the Company formed or acquired after the date
hereof.

 

2.             Purchase and Sale of the Shares

 

2.1           Purchase and Sale. Subject to and upon the terms and conditions
set forth in this Agreement, the Company agrees to sell and issue to the
Purchaser and/or its Affiliates, and the Purchaser hereby agrees to purchase
from the Company, at the Closing (as herein after defined), the Shares for a
purchase price equal to $7,500,000 (the “Purchase Price”). Notwithstanding
anything herein to the contrary, the Company hereby acknowledges and agrees that
the Company shall issue the Shares to Purchaser or, as the Purchaser may
designate in its sole discretion, one or more of its Affiliates at the Closing
as directed by the Purchaser, and such Affiliate(s), if any, may exercise the
rights of the Purchaser set forth herein as if such Affiliate(s) were the
Purchaser hereunder and the Purchaser shall cause such Affiliate(s) to comply
with the Purchaser’s obligations hereunder as if the such Affiliates(s) were the
Purchaser hereunder.

 

2.2           Closing.

 

(a)                Subject to the satisfaction or waiver of the conditions set
forth in Section 5 of this Agreement, the purchase and sale of the Shares shall
take place on or before March 1, 2018 or such other date mutually agreed on by
the parties (the “Closing”); provided, the Closing shall be deemed to have
occurred at 12:00 a.m. (eastern time) on the date thereof.

 

(b)               At the Closing, (i) the Company shall deliver to the Purchaser
a stock certificate representing the Shares being purchased and acquired by the
Purchaser pursuant to this Agreement (each, a “Stock Certificate”) and (ii) the
Purchaser shall make payment of Purchaser’s Purchase Price in immediately
available funds.

 

(c)               Upon completion of the Closing, Purchaser shall be entitled to
designate two (2) individuals (“Designated Directors”) to serve as members of
the five (5) member Board of Directors of the Company (the “Board”) of which at
least one (1) of the Designated Directors shall be an Independent Director for
purposes of complying with SEC rules; provided, however, that in the event
Purchaser and its Affiliates owns less than the lesser of (x) 10% of the issued
and outstanding shares of common stock of the Company or (y) 90% of the Shares
(as may be adjusted from time to time pursuant to a stock split, stock dividend
or other similar capital transaction), then the Company may provide a notice to
the Purchaser requiring each of the Designated Directors to resign from his/her
position as a member of the Board within 90 days of such notice and Purchaser
shall no longer be entitled to designate any individual to serve as members of
the Board.

 



2 

 

 

3.             Representations, Warranties and Covenants of the Company. Except
as set forth in the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or warranty made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby represents and warrants to the
Purchaser as of the Closing Date as follows:

 

3.1          Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a material adverse effect upon
the Company taken as a whole. The Company has all requisite corporate power and
authority to carry on its business as now being conducted. True and accurate
copies of the Company’s Certificate of Incorporation and Bylaws and other
organizational documents, each as amended and in effect as of the date hereof,
have been made available to the Purchaser.

 



3.2           Capitalization; Subsidiaries.

 

(a)                The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 27,163,818 shares are outstanding
on the date hereof, and 1,000,000 shares of preferred stock, $0.01 par value per
share, of which no shares are outstanding on the date hereof. All issued and
outstanding shares of capital stock have been duly authorized and validly issued
and are fully paid and nonassessable and have been issued in compliance with
state and federal securities laws. Options, warrants and other securities
convertible into shares of Common Stock to purchase 6,838,306 shares of Common
Stock are outstanding and all such options, warrants and convertible securities
have been duly authorized and validly issued and are fully paid and
nonassessable and have been issued in compliance with state and federal
securities laws. Except as set forth in the SEC Filings, there are no existing
options, warrants, calls, preemptive (or similar) rights, subscriptions or other
rights, agreements, arrangements or commitments (which, for purposes of this
Agreement, shall be deemed to include “phantom” stock or other commitments that
provide any right to receive value or benefits similar to capital stock or other
similar rights) of any character to which the Company or any Subsidiary is a
party or by which obligates the Company or any Subsidiary to issue, deliver,
transfer or sell, or cause to be issued, delivered, transferred or sold, any
shares of the capital stock of the Company or any Subsidiary or other equity
interests in the Company or any Subsidiary, or obligating the Company or any
Subsidiary to grant, extend or enter into any such options, warrants, calls,
preemptive (or similar) rights, subscriptions or other rights, agreements,
arrangements or commitments, or any securities convertible into or exchangeable
for shares of capital stock or other equity interests of the Company or any
Subsidiary, and there are no outstanding contractual obligations of the Company
or any Subsidiary to repurchase, redeem or otherwise acquire any shares of its
capital stock or other equity interests. Except as set forth in the SEC Filings,
there are no statutory or contractual preemptive rights or rights of first offer
or refusal or similar rights with respect to any shares of capital stock of the
Company or any Subsidiary, and there are no declared and unpaid dividends or
distributions on any shares of capital stock of the Company or any Subsidiary.

 



3 

 

 

(b)               The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, as more fully described on
Exhibit A, free and clear of any taxes, liens, claims and encumbrances, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. Each Subsidiary is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification, except where the failure to so qualify
would not have a material adverse effect upon the Company taken as a whole. Each
Subsidiary has all requisite corporate power and authority to carry on its
business as now being conducted.

 

3.3          Authorization. All corporate action on the part of the Company and
its officers, directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein and therein has been duly and validly
taken. When executed and delivered by the Company, this Agreement shall
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such may be limited
by bankruptcy, insolvency, reorganization or other laws affecting creditors’
rights generally and by general equitable principles. The Company has all
requisite corporate power to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement. No provision of the
Company’s Certificate of Incorporation or Bylaws would, directly or indirectly,
restrict or impair the ability of the Purchaser to vote, or otherwise to
exercise the rights of a stockholder with respect to, the Shares or any other
Shares that may be acquired or controlled by the Purchaser.

 

3.4          Valid Issuance of the Shares. The Shares being purchased hereunder
will, upon issuance pursuant to the terms hereof, be duly authorized and validly
issued, fully paid and nonassessable and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof other than the restrictions on
transfer provided herein and shall not be subject to preemptive rights or other
similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.

 

3.5          SEC Filings. The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Act and the Exchange
Act. As of their respective filing dates, the SEC Filings complied as to form in
all material respects with the requirements of the Securities Act and the
Exchange Act and none of the SEC Filings contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, as of their respective
filing dates, except to the extent corrected by a subsequently filed SEC
Filings. None of the statements made in any such SEC Filings is, or has been,
required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof). As of their respective dates, the financial statements of the Company
included in the SEC Filings complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied (“GAAP”), during the periods involved and fairly present in
all material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments).
Except as set forth in the financial statements of the Company included in the
SEC Filings, the Company has no liabilities, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business subsequent to
September 30, 2017, and (ii) obligations under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principles to be reflected in such financial statements,
which, individually or in the aggregate, are not material to the financial
condition or operating results of the Company.

 



4 

 

 

3.6          Consents. All consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution, delivery
or performance of this Agreement and the consummation of the transactions
contemplated herein, other than for Regulation D and state blue sky filings with
respect to the sale of Shares which will be made pre-closing, in states with
pre-offer requirements, and post-closing in accordance with such laws, have been
obtained and will be effective as of the Closing Date, provided that this
representation and warranty is made in reliance on, and assuming the accuracy
of, the representations and warranties of the Purchaser in Section 4 hereof to
the extent that the accuracy of such representations and warranties are relevant
to the determination of whether any such consent, approval, order or
authorization is required.

 

3.7           No Conflict. The Company is not in violation or default of any
provision of its Certificate of Incorporation or Bylaws, each as amended and in
effect as of the Closing. The execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby and thereby
will not conflict with or result in any breach, violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
benefit under, (i) any provision of the Certificate of Incorporation or Bylaws
of the Company or (ii) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations applicable to the
Company, any Subsidiary or any of their properties or assets, or (iii) any
applicable law (as defined below) or any applicable judgment, order or decree of
any governmental authority, except in the case of clause (ii) to the extent that
such violations and defaults would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Company, such
Subsidiary and their properties and assets. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby will not or result in the creation of any material lien, claim or
encumbrance or other rights upon any of the properties or assets of the Company,
or the suspension, revocation, impairment or forfeiture of any material permit,
license, authorization, or approval applicable to the Company, its business or
operations, or any of its assets or properties. Neither the Company nor
Subsidiary has taken any action or failed to take any action that would give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any Subsidiary is
a party or by which any property or assets of the Company or any Subsidiary is
bound or affected, except for possible defaults as would not, individually or in
the aggregate, have a material adverse effect on the Company, such Subsidiary
and their properties and assets. The businesses of the Company and the
Subsidiaries, if any, are not being conducted, and shall not be conducted so
long as the Purchaser owns any of the Shares, in violation of any law, ordinance
or regulation of any governmental entity.

 



5 

 

 

3.8          Trading Market. The Common Stock is registered pursuant to the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration. The
Common Stock is listed on the OTC Markets, QB Tier (“OTCQB”), under the symbol
“FCHS”, and is in full compliance with the listing rules and requirements of
OTCQB. There are no proceedings pending or, to the Company’s knowledge,
threatened to revoke or suspend such listing and the Company has not received
any communication from the OTC Markets Group Inc. with respect to any pending or
threatened proceeding that would give rise to a delisting from the OTCQB. The
Company will use commercially reasonable efforts to maintain its listing and/or
registration in accordance with the Exchange Act and agrees not to voluntarily
withdraw its listing and/or registration under the Exchange Act until the
earlier of the date on which either (a) the Purchaser is no longer a stockholder
of the Company, (b) the Company enters into a merger, stock exchange,
consolidation or similar transaction with another entity that results in the
holders of Common Stock receiving securities of the surviving entity of such
merger, exchange, consolidation or similar transaction which securities are
listed on an Exchange or (c) the Company sells all or substantially all of its
assets with the intention to thereafter conduct a dissolution of the Company in
accordance with applicable law.

 

3.9          Absence of Litigation. There is no action, suit, proceeding or, to
the Company’s knowledge, investigation, pending, or, to the Company’s knowledge,
threatened against, nor any outstanding judgment, order or decree against, the
Company or any Subsidiary before or by any governmental body against, the
Company or any Subsidiary or any officer or director thereof in their capacity
as such which has, or for which an unfavorable outcome, ruling or finding in any
said matter, or for all matters taken as a whole, might have, a material adverse
effect on the Company. Neither the Company nor any Subsidiary, nor any director
or officer thereof, is or has been the subject of any action, suit, proceeding
or, to the Company’s knowledge, investigation involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act. The Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
foregoing includes, without limitation, any such action, suit, proceeding or
investigation that questions or otherwise affects this Agreement or the right of
the Company to execute, deliver and perform under same.

 

3.10        Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties contained herein, the Shares are being offered
and will be sold pursuant to an available exemption from registration under the
Securities Act. Except as set forth in the SEC Filings, neither the Company, nor
any of Subsidiary, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of (i)
the Securities Act which would require the registration of any such securities
under the Securities Act, or (ii) any applicable shareholder approval provisions
of any trading market on which any of the securities of the Company are listed
or designated.

 



6 

 

 

3.11        Registration Rights. Except as set forth on Schedule 3.11 and in
Section 7.1 hereof, the Company has not granted or agreed to grant, and is not
under any obligation to provide, any rights to register under the Securities Act
any of its presently outstanding securities or any of its capital stock that may
be issued subsequently, and to the Company’s knowledge, no stockholder of the
Company has entered into any agreement with respect to the voting of equity
securities of the Company.

 

3.12        Compliance with Laws. Neither the Company nor any of its
subsidiaries is in violation of any applicable federal, foreign, state, local or
other law, statute, regulation, rule, ordinance, code, convention, directive,
order, judgment or other legal requirement of any governmental authority
(collectively, “Laws”), except where such violation would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect or a
material adverse effect on the ability of the Company and its Subsidiaries,
taken as a whole, to conduct their businesses in the ordinary course of business
consistent with past practices. To the knowledge of the Company, neither the
Company nor any Subsidiary is being investigated with respect to, or been
threatened to be charged with or given notice of any violation of, any
applicable Law, except as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect or a material adverse
effect on the ability of the Company and its Subsidiaries, taken as a whole, to
conduct their businesses in the ordinary course of business consistent with past
practices.

 



3.13        Investment Company Act. Neither the Company nor any Subsidiary is an
investment company within the meaning of the Investment Company Act of 1940, as
amended (the “40 Act”), or, directly or indirectly, controlled by or acting on
behalf of any person which is an investment company, within the meaning of said
40 Act.

 

3.14         Regulation M Compliance. The Company has not, and to the knowledge
of the Company, no one acting on its behalf has, (a) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Common Stock, (b) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Common Stock, or (c) paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.

 

3.15        Brokers and Finders. Neither the Company nor any Subsidiary nor any
of their respective officers or directors has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Company or any of its subsidiaries in connection with this
Agreement or the sale of Shares contemplated hereby.

 



7 

 

 

3.16        Absence of Certain Changes. Since September 30, 2017, except as
specifically disclosed in a subsequence SEC Filing filed prior to the date
hereof and/or press release, (i) there has been no material adverse change and
no material adverse development in the assets, liabilities, business,
properties, operations, financial condition, results of operations, prospects or
Exchange Act reporting status of the Company or the Subsidiaries, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the SEC any request for confidential
treatment of information. Except for the issuance of the Shares contemplated by
this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 trading day prior to the date that this representation is made.

 

3.17        Foreign Corrupt Practices. Neither the Company, nor any
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended (“FCPA”), or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

3.18         Solvency. The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not, after giving effect to the transaction contemplated by this
Agreement, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debts mature. The Company did not receive a qualified opinion
from its auditors with respect to its most recent fiscal year end and, after
giving effect to the transactions contemplated by this Agreement, does not
anticipate or know of any basis upon which its auditors might issue a qualified
opinion in respect of its current fiscal year.

 

3.19       Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

3.20        U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

3.21         Acknowledgment Regarding Purchaser’s Purchase of Shares. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of arm’s length purchasers with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Purchaser or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation and is merely
incidental to the Purchaser’s purchase of the Shares. The Company further
represents to the Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Company and
its representatives.

 



8 

 

 

3.22        Disclosure. All information relating to or concerning the Company or
its Subsidiaries set forth in this Agreement and provided to the Purchaser
pursuant to this Agreement and otherwise in connection with the transactions
contemplated hereby is true and correct in all material respects and the Company
has not omitted to state any material fact necessary in order to make the
statements made herein or therein, in light of the circumstances under which
they were made, not misleading. No event or circumstance has occurred or exists
with respect to the Company or any Subsidiary or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable Law, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed (assuming for this purpose
that the Company’s reports filed under the Exchange Act are being incorporated
into an effective registration statement filed by the Company under the
Securities Act). Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other person acting on its behalf has provided any of the Purchaser
or their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information. The Company understands and
confirms that the Purchaser will rely on the foregoing representation in
effecting the transactions contemplated by this Agreement and any transactions
in securities of the Company. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 5 hereof.

 

3.23        Transactions With Affiliates and Employees. Except as set forth in
the SEC Filings, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



9 

 

 

3.24        Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and as of the Closing Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the SEC’s rules and forms. The Company’s certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of the Company and
the Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

 

3.25        No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations hereunder.

 

4.             Representations, Warranties and Covenants of the Purchaser.
Purchaser represents and warrants to the Company as of the Closing Date as
follows:

 

4.1          Authorization. All action on the part of the Purchaser and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein has been taken. When
executed and delivered, this Agreement will constitute the legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. The Purchaser has all requisite power or
corporate power, whichever is applicable, to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.

 

4.2          Purchase Entirely for Own Account. The Purchaser is acquiring the
Shares being purchased by it hereunder for investment, for its own account, and
not for resale or with a view to distribution thereof in violation of the
Securities Act.

 



10 

 

 

4.3          Investor Status; Etc. The Purchaser is an “Accredited Investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act for the
reason(s) set forth in the Execution Section of this Agreement and was not
organized for the purpose of acquiring the Shares. The Purchaser’s financial
condition is such that it is able to bear the risk of holding the Shares for an
indefinite period of time and the risk of loss of its entire investment. The
Purchaser has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning its investment in the
Shares and has sufficient knowledge and experience in investing in companies
similar to the Company in terms of the Company’s stage of development so as to
be able to evaluate the risks and merits of its investment in the Company.

 

4.4          Shares Not Registered. The Purchaser understands that the Shares
have not been registered under the Securities Act or the securities laws of any
state, by reason of their issuance by the Company in a transaction exempt from
the registration requirements of the Securities Act and applicable state
securities laws, and that the Shares must continue to be held by the Purchaser
unless a subsequent disposition thereof is registered under the Securities Act
or exempt from such registration.

 

4.5          No Conflict. The execution and delivery of this Agreement by the
Purchaser and the consummation of the transactions contemplated hereby and
thereby will not conflict with or result in any violation of or default by the
Purchaser (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
a loss of a material benefit under (i) any provision of the organizational
documents of the Purchaser or (ii) any agreement or instrument, permit,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Purchaser or its respective properties or assets
except in the case of clause (ii) to the extent that such violations and
defaults would not, individually or in the aggregate, reasonably be expected to
a material adverse effect on the ability of the Purchaser to consummate the
transactions contemplated hereby.

 



4.6          Consents. All notices, consents, approvals, orders and
authorizations required on the part of the Purchaser in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are effective as of the
Closing Date.

 

4.7         Company Representations and Warranties. No representations or
warranties have been made to the Purchaser by the Company, or any officer,
employee, agent, affiliate or subsidiary of the Company, other than the
representations and warranties of the Company contained herein, and in
purchasing the Shares the Purchaser is not relying on any representations
relating to the Company other than those contained hereinor in the Company’s SEC
Filings.

 

4.8           No Recommendation. The Purchaser understands that no federal or
state agency has made any findings or determination as to the fairness of the
offering or the sale and purchase of the Shares hereunder (or any part thereof)
for public investment, or any recommendation or endorsement of the Shares (or
any part thereof).

 

4.9          Access to Information. The Purchaser has had access to such
information regarding the business and finances of the Company and the Shares
including, without limitation, the SEC Filings and has been provided the
opportunity to discuss with the Company’s management the business, affairs and
financial condition of the Company and such other matters with respect to the
Company and Shares as would concern a reasonable person considering the
transactions contemplated by this Agreement and/or concerned with the operation
of the Company, including, without limitation, pursuant to a meeting and/or
discussions with management of the Company.

 



11 

 

 

5.             Conditions Precedent.

 

5.1           Conditions to the Obligation of the Purchaser to Consummate the
Closing. The obligation of the Purchaser to consummate the Closing and to
purchase and pay for the Shares being purchased by it pursuant to this Agreement
is subject to the satisfaction of the following conditions precedent:

 

(a)                The representations and warranties contained herein of the
Company shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (it being
understood and agreed by the Purchaser that, in the case of any representation
and warranty of the Company contained herein (other than those set forth in
Sections 3.2, 3.3, and 3.4) and which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects in order to satisfy as to
such representation or warranty the condition precedent set forth in the
foregoing provisions of this Section 5.1(a)).

 

(b)               The Company shall have performed all obligations and
conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

 

(c)                No proceeding challenging this Agreement or the transactions
contemplated hereby, or seeking to prohibit, alter, prevent or materially delay
the Closing, shall have been instituted before any court, arbitrator or
governmental body, agency or official and shall be pending.

 

(d)               The purchase of and payment for the Shares by the Purchaser
shall not be prohibited by any law or governmental order or regulation. All
necessary consents, approvals, licenses, permits, orders and authorizations of,
or registrations, declarations and filings with, any governmental or
administrative agency or of any other person with respect to any of the
transactions contemplated hereby, other than for Regulation D and state blue sky
filings with respect to the sale of the Shares, shall have been duly obtained or
made and shall be in full force and effect.

 

(e)                The Company shall have delivered to the Purchaser (or the
Purchaser’s authorized agent) the Stock Certificate representing the number of
Shares being purchased by the Purchaser pursuant to this Agreement.

 

(f)                No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 



12 

 

 

5.2          Conditions to the Obligation of the Company to Consummate the
Closing. The obligation of the Company to consummate the Closing and to issue
and sell to the Purchaser the Shares to be purchased at the Closing is subject
to the satisfaction of the following conditions precedent:

 

(a)                The representations and warranties contained herein of the
Purchaser shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (it being
understood and agreed by the Company that, in the case of any representation and
warranty of a Purchaser contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects in order to satisfy as to
such representation or warranty the condition precedent set forth in the
foregoing provisions of this Section 5.2(a)).

 

(b)               The Purchaser shall have performed all obligations and
conditions herein required to be performed or observed by the Purchaser on or
prior to the Closing Date.

 

(c)                No proceeding challenging this Agreement or the transactions
contemplated hereby, or seeking to prohibit, alter, prevent or materially delay
the Closing, shall have been instituted before any court, arbitrator or
governmental body, agency or official and shall be pending.

 

(d)               The receipt by the Company of the Purchaser’s Purchase Price
in immediately available funds.

 

6.             Transfer, Legends.

 

6.1          Securities Law Transfer Restrictions. Purchaser shall not sell,
assign, pledge, transfer or otherwise dispose or encumber any of the Shares,
being purchased by the Purchaser hereunder, except pursuant to (i) an effective
registration statement under the Securities Act or (ii) an available exemption
from registration under the Securities Act and applicable state securities laws
and, if requested by the Company, upon delivery by the Purchaser of an opinion
of counsel reasonably satisfactory to the Company and the Company’s counsel to
the effect that the proposed transfer is exempt from registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the Shares in violation of this Section 6.1 shall be voidable by the
Company. The Company shall not register any transfer of the Shares in violation
of this Section 6.1. The Company may, and may instruct any transfer agent for
the Company, to place such stop transfer orders as may be required on the
transfer books of the Company in order to ensure compliance with the provisions
of this Section 6.1.

 

6.2           Legends. Each certificate representing any of the Shares shall be
endorsed with the legend set forth below, and the Purchaser covenants that,
except to the extent such restrictions are waived by the Company, it shall not
transfer the Shares represented by any such certificate without complying with
the restrictions on transfer described in this Agreement and the legend endorsed
on such certificate:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ABSENCE OF (i) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR (ii) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.”

 



13 

 

 

Provided that the holder of Shares qualifies and provides such documentation,
representations and warranties as may be reasonably requested by Company, which
request shall solely be in order for the Company to comply with applicable law
(e.g., representations that such holder is not an affiliate of the Company (and
has not been an affiliate within the previous 90 days) and other customary Rule
144 stockholder representations), and at least six months have elapsed since the
Closing Date, provided, that if such holder objects to any such Company request,
the holder may, in lieu of providing the requested documentation,
representations and warranties, provide the Company with an opinion of counsel
reasonably acceptable to the Company that the requested documentation,
representations and warranties are not necessary, the Company shall, upon the
written request of such holder, cause the removal of the legend set forth above
and any other restrictive legend from each certificate representing any of such
Shares endorsed with the legend and any “stop order” or equivalent restriction
with respect to any Shares held in book entry form, upon the return of such
certificate(s) from such holder and to issue or cause to be issued the
unlegended Shares to the holder through the direct registration system or such
other form to allow the holder to cause the shares to be held in trust.

 

7.             Miscellaneous Provisions.

 

7.1          Registration Rights. For purposes of this Section 7.1, “Registrable
Securities” of the Purchaser (or any permitted successors and assigns) means, at
any time, the Shares, and any securities issued by the Company after the date
hereof in respect of the Shares by way of a share dividend or share split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

 

(a)               Upon written demand from Purchaser to the Company any time
after the six (6) month anniversary of the Closing Date, the Company shall use
reasonable best efforts to prepare and file with the SEC, within sixty (60) days
from such written demand, a registration statement covering the resale of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 promulgated under the Securities Act, as promptly as reasonably
practicable (the “Shelf Registration Statement”). Such registration statement
shall be on Form S-3or any comparable or successor form or forms or any similar
short-form registration constituting a “shelf” registration statement providing
for the registration of, and the sale by the holders of Registrable Securities
on a continuous or delayed basis of, all of their Registrable Securities,
pursuant to Rule 415 or otherwise. In addition, at any time following the 180th
day after the Closing Date, and regardless of the effectiveness of the Shelf
Registration Statement, the Purchaser shall have the right to require the
Company to file two (2) registration statements under the Securities Act in
respect of all or a portion of Registrable Securities owned by holders of
Registrable Securities (the “Demand Registration Statements”). The Company shall
use its reasonable best efforts to effect such registration to permit the sale
of such Registrable Securities in accordance with the intended method or methods
of disposition thereof under the Shelf Registration Statement and/or the Demand
Registration Statements, as applicable, and pursuant thereto the Company shall
cooperate in the sale of such Registrable Securities pursuant to each
registration statement filed pursuant to this Section 7.1(a).

 



14 

 

 

(b)               The Company shall use its reasonable best efforts to cause any
registration statement filed pursuant to Section 7.1(a) above to be declared
effective by the SEC as promptly as possible after the filing thereof, and shall
use its reasonable best efforts to keep such registration statement continuously
effective under the Securities Act until the date that all Registrable
Securities covered by such registration statement have been sold (provided that
before filing any amendments or supplements thereto, the Company will furnish
copies of all such documents proposed to be filed to the Purchaser and the other
holders of Registrable Securities).

 

(c)                The Company shall notify the holders of Registrable
Securities in writing promptly (and in any event within two trading days) after
receiving notification from the SEC that the registration statement has been
declared effective.

 

(d)               The Company shall promptly notify each holder of Registrable
Securities who is a seller, of the happening of any event as a result of which
the prospectus included in any applicable registration statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading, and, at the request of any such seller, the
Company will promptly prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain any untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading.

 

(e)                All expenses incident to the Company’s performance of or
compliance with this Section 7.1, including, but not limited to, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company, reasonable fees and disbursements of
one counsel chosen by the holders of the Registrable Securities included in such
registration to represent all holders of Registrable Securities included in any
registration and all independent certified public accountants, underwriters
(excluding underwriting discounts and selling commissions) and other persons
retained by the Company, will be borne by the Company.

 

(f)                The Company agrees to indemnify, to the extent permitted by
Law, each holder of Registrable Securities, its members, managers, officers,
employees and directors and each person who controls such holder (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities
and expenses (including, but not limited to, attorneys’ fees and expenses)
caused by any untrue or alleged untrue statement of material fact contained in
any registration statement, prospectus or preliminary prospectus, or any
amendment thereof or supplement thereto, or any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
prospectus or any amendments or supplements thereto after the Company has
furnished such holder with a sufficient number of copies of the same. In
connection with any registration statement in which a holder of Registrable
Securities is participating, each such holder will furnish to the Company in
writing such information as is reasonably necessary for use in connection with
any such registration statement or prospectus and, to the extent permitted by
law, will indemnify the Company, its members, managers, directors, employees and
officers and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue or alleged untrue statement of material fact contained
in the registration statement, prospectus or preliminary prospectus, or any
amendment thereof or supplement thereto, or any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in or omitted from any information so
furnished in writing by such holder for the acknowledged purpose of inclusion in
such registration statement, prospectus or preliminary prospectus; provided that
the obligation to indemnify will be several, not joint and several, among such
holders of Registrable Securities and the liability of each such holder of
Registrable Securities will be in proportion to and limited in all events to the
net amount received by such holder from the sale of Registrable Securities
pursuant to such registration statement.

 



15 

 

 

(g)               In the event the Purchaser elects to sell Shares in an
underwritten offering, the Company agrees to cooperate in connection with the
underwriting process and use reasonable best efforts to facilitate such
underwritten offering, including, without limitation, entering into customary
documentation, making all SEC filings that are customary in connection with an
underwritten offering, making the Company reasonably available for diligence,
and participating in road shows.

 

7.2          Piggy-Back Registration.

 

(a)                At any time and from time to time after the Closing Date, but
prior to Purchaser’s exercise of its rights under Section 7.1(a), whenever the
Company proposes to file a registration statement (other than a registration
statement on Form S-4 or Form S-8 or any successor forms or a registration
statement that does not contemplate a distribution of the securities being
registered on a firmly underwritten basis), the Company will, prior to such
filing, (x) give written notice of such proposed filing to Purchaser, as soon as
practicable but in no event less than twenty (20) days before the anticipated
filing date, which notice shall describe the intended method(s) of distribution,
the name of the proposed managing underwriter or underwriters, if any, of the
offering, and the type and estimated number of shares available to be included
by way of piggyback registration, and (y) offer to the Purchaser in such notice
the opportunity to register the sale of such number of shares of Registrable
Securities as such holders may request in writing within ten (10) days following
receipt of such notice (a “Piggy-Back Registration”). Subject to (i) the
applicable rules and regulations and interpretations of the SEC, including,
without limitation, Rule 415 under the Securities Act, and (ii) Section 7.2(b),
the Company shall permit such Registrable Securities to be included in such
registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
Purchaser proposing to distribute its securities through a Piggy-Back
Registration that involves an underwriter or underwriters shall complete and
execute all questionnaires, powers of attorney, indemnities, underwriting
agreements (with the underwriter or underwriters selected for such underwriting
by the Company), and other documents reasonably required under the terms of the
applicable underwriting arrangements and shall take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities included in such underwriting.

 



16 

 

 

(b)               If in the sole discretion of the managing underwriter or
underwriters, if any, of a Piggy-Back Registration, the offering of all, or part
of, the Registrable Securities that Purchaser requested to be included would
adversely affect such offering, then the Company shall be required to include in
the underwriting only that number of Registrable Securities, if any, which the
managing underwriter or underwriters believe may be sold without causing such
adverse effect. If the number of Registrable Securities to be included in the
underwriting in accordance with the foregoing is less than the total number of
shares that Purchaser has requested to be included, then Purchaser shall
participate in the underwriting pro rata based upon its total ownership of
Registrable Securities. Any such limitation shall be imposed in such manner so
as to avoid any diminution in the number of shares the Company may register for
sale by giving first priority for the shares to be registered for issuance and
sale by the Company and the underwriter, and by giving second priority for the
shares to be registered for sale by Purchaser.

 

(c)                Notwithstanding the provisions and rights set forth in
Section 7.1 and Section 7.2, Purchaser hereby acknowledges and agrees that the
Shares shall not be transferred under any applicable Laws permitting any such
transfer prior to the six (6) month anniversary of the Closing Date.

 

7.3           Indemnification. The Company (the “Indemnitor”) hereby agrees to
indemnify, pay and hold the Purchaser and its Affiliates and each of their
respective officers, directors, partners, employees and members (collectively,
the “Indemnified Parties”) harmless from and against any and all costs,
expenses, liabilities, obligations, losses, damages (consequential or
otherwise), penalties, actions, judgments, suits, claims and disbursements of
any kind or nature whatsoever (including the reasonable fees and expenses of
counsel) which may be imposed on, incurred by, or asserted against such
Indemnified Party, in any manner relating to or arising out of (a) the failure
of any of the representations and warranties set forth in Section 3 to be true
and correct as of the Closing, and (b) any non-compliance with or breach of any
covenant or agreement of the Company contained in this Agreement (the
“Indemnified Liabilities”). Each Indemnified Party shall give the Indemnitor
prompt written notice of any claim that might give rise to Indemnified
Liabilities setting forth a description of those elements of such claim of which
such Indemnified Party has knowledge; provided, that any delay or failure to
give such notice shall not affect the obligations of the Indemnitor unless (and
then solely to the extent) such Indemnitor is materially prejudiced by such
delay or failure. The Indemnitor shall have the right at any time during which
such claim is pending to select counsel to defend and control the defense
thereof and settle any claims for which they are responsible for indemnification
hereunder (provided, that the Indemnitor will not settle any such claim without
the appropriate Indemnified Party’s prior written consent, which consent shall
not be unreasonably withheld (it being understood that such consent shall be
reasonably withheld if any such settlement does not include as a term thereof
the unconditional release of the appropriate Indemnified Party from all claims
arising out of or in any way relating to the circumstances involving such claim)
so long as in any such event the Indemnitor shall have stated in a writing
delivered to the Indemnified Party that, as between the Indemnitor and the
Indemnified Party, the Indemnitor is responsible to the Indemnified Party with
respect to such claim; provided, that the Indemnitor shall not be entitled to
control the defense of any claim in the event that in the reasonable opinion of
counsel for the Indemnified Party there are one or more material defenses
available to the Indemnified Party which are not available to the Indemnitor. To
the extent that the undertaking to indemnify, pay and hold harmless set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Company shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties
or any of them. The obligations of the Company set forth in this Section 7.3
shall survive until the third anniversary of the date of the Closing and, with
respect to any claim for Indemnified Liabilities made prior to the third
anniversary of the Closing, until the final resolution thereof.

 



17 

 

 



7.4          Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to the Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Shares for sale to the Buyer at the
applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyer on or prior to the Closing Date.

 

7.5          No Integration. The Company shall not make any offers or sales of
any security (other than the Shares) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Exchange Act or cause the offering of the Shares to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

7.6          Furnishing of Information; Public Information.

 

(a)              For so long as the Purchaser owns Shares, the Company covenants
to (i) maintain the registration of the Common Stock under the Exchange Act,
(ii) timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Securities Act and the Exchange Act even if the
Company is not then subject to the reporting requirements of the Exchange Act
and (ii) furnish to the Purchaser, forthwith upon request, a written statement
by the Company that it has complied with the reporting requirements of SEC Rule
144, the Securities Act, and the Exchange Act, and such other information as may
be reasonably requested in availing the Purchaser of any rule or regulation of
the SEC that permits the selling of any such securities without registration.

 

(b)               At any time during the period commencing from the six (6)
month anniversary of the Closing Date and ending at such time that all of the
Shares may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to the Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Shares, an
amount in cash equal to two percent (2.0%) of the Purchaser Price on the day of
a Public Information Failure and on every thirtieth (30th) day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchaser to transfer the Shares
pursuant to Rule 144 or a registration statement. The payments to which a
Purchaser shall be entitled pursuant to this Section 7.6(b) are referred to
herein as “Public Information Failure Payments.” Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit the Purchaser’s right to pursue actual damages for the Public Information
Failure, and the Purchaser shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 



18 

 

 

7.7          Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital purposes, including but not
limited to acquisitions, and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock (or common stock equivalents), (c)
for the settlement of any outstanding litigation or (d) in violation of FCPA or
OFAC regulations.

 

7.8          Put Option. On or after April 1, 2022, Purchaser, has the option to
sell (the “Put Option”), at Purchaser’s sole discretion, fifty percent (50%) of
the Shares to the Company (the “Put Shares”), one-time during each of the
following two (2) calendar years thereafter without accumulation, by providing
at least ninety (90) days prior written notice to the Company (“Put Notice”).
The Company shall have the obligation to accept Purchaser’s Put Notice and
purchase the Put Shares in accordance with this Section 7.8. The purchase price
to be paid by the Company for the Put Shares shall equal the Purchase Price set
forth hereunder pro-rated for the number of shares being purchased (the “Put
Price”). The Company shall purchase and pay for the Put Shares within ninety
(90) days following the date of the Put Notice, unless otherwise agreed to by
the Company and the Purchaser (the “Put Closing Date”). On the Put Closing Date,
(i) the Purchaser shall sell to the Company the Put Shares, free and clear of
any liens and encumbrances, (ii) the Company shall pay the Put Price to the
Purchaser by wire transfer of immediately available funds to the account of the
Purchaser previously designated in writing to the Company, and (iii) the
Purchaser shall deliver to the Company the Put Shares, represented by a stock
certificate. Notwithstanding anything to the contrary contained herein, at such
time as the Market Capitalization of the Company is equal to or more than
$100,000,000 after the date hereof, the Put Option shall be automatically
terminated and of no further force and effect.

 

7.9           Public Statements or Releases. The Company shall (a) by 9:30 a.m.
(New York City time) on the trading day immediately following the date hereof,
issue a press release agreed to in writing by Purchaser disclosing the material
terms of the transactions contemplated hereby, and (b) file a Current Report on
Form 8-K, including the this Agreement as an exhibit thereto, with the SEC
within the time required by the Exchange Act. From and after the issuance of
such press release, (x) the Company represents to the Purchaser that it shall
have publicly disclosed all material, non-public information delivered to any of
the Purchaser by the Company or any Subsidiary, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement and (y) each Party shall not make, issue or
release any announcement, whether to the public generally or to any of its
suppliers or customers, with respect to this Agreement and its contents or the
transactions provided for herein, or make any statement or acknowledgment of the
existence of, or reveal the status of, this Agreement and its contents or the
transactions provided for herein, without the prior consent of the other
parties, which shall not be unreasonably withheld or delayed, provided, that
nothing in this Section 7.9 shall prevent the Purchaser from making such public
announcements as it may reasonably consider necessary in order to satisfy its
legal obligations, but, to the extent not inconsistent with such obligations,
the Purchaser shall provide the Company with an opportunity to review and
comment on any proposed public announcement before it is made.

 



19 

 

 

7.10        Further Assurances. Each party agrees to cooperate fully with the
other party and to execute such further instruments, documents and agreements
and to give such further written assurances, as may be reasonably requested by
the other party to better evidence and reflect the transactions described herein
and contemplated hereby, and to carry into effect the intents and purposes of
this Agreement.

 

7.11        Rights Cumulative. Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement. The exercise or partial exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.

 

7.12        Pronouns. All pronouns or any variation thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

7.13        Notices.

 

(a)                Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail, courier or telecopy
or delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder. The date of giving any notice shall be the date
of its actual receipt.

 

(b)          All correspondence to the Company shall be addressed as follows:

First Choice Healthcare Solutions, Inc.

709 South Harbor City Boulevard, Suite 530

Melbourne, FL 32901

Attention: Chris Romandetti – President and Chief Executive Officer

 

with a copy to (which copy shall not constitute notice):

 

Schnader Harrison Segal & Lewis LLP

140 Broadway, Suite 3100

New York, NY 10005

Attention: Richard G. Satin, Esq.

 

(c)           All correspondence to the Purchaser shall be addressed as follows:

Steward Health Care System LLC

111 Huntington Avenue, Suite 1800

Boston, MA 02199

Attention: General Counsel

 

with a copy to (which copy shall not constitute notice):

 

McDermott Will & Emery LLP

28 State Street

Boston, Massachusetts 02109

Attention: Christopher M. Jedrey, Esq.

 



20 

 

 

(d)              Any party may change the address to which correspondence to it
is to be addressed by notification as provided for herein.

 

7.14        Captions. The captions and paragraph headings of this Agreement are
solely for the convenience of reference and shall not affect its interpretation.

 

7.15        Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

7.16        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of Delaware and without regard
to any conflicts of laws concepts which concepts, which would apply the
substantive law of some other jurisdiction.

 

7.17        Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the chancery courts of the State
of Delaware and to the jurisdiction of the United States District Court for the
District of Delaware, for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the chancery courts of the State of Delaware or the United States District Court
for the District of Delaware, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

7.18        Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

 



21 

 

 

7.19        Expenses. Each party will bear its own costs and expenses in
connection with this Agreement.

 

7.20        Assignment. The rights and obligations of the parties hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of each party. Except as set forth in Section 2.1 and for the
rights set forth in Section 7.1 and Section 7.2 above which shall transfer with
a transfer of Registrable Securities, neither party may assign its rights or
obligations under this Agreement or designate another person (i) to perform all
or part of its obligations under this Agreement or (ii) to have all or part of
its rights and benefits under this Agreement, in each case without the prior
written consent of the other party. In the event of any assignment in accordance
with the terms of this Agreement, the assignee shall specifically assume and be
bound by the provisions of the Agreement by executing and agreeing to an
assumption agreement reasonably acceptable to the other party.

 

7.21       Survival. The respective representations and warranties given by the
parties hereto, and the other covenants and agreements contained herein, shall
survive the Closing Date and the consummation of the transactions contemplated
herein for a period of two years, without regard to any investigation made by
any party.

 

7.22        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto respecting the subject matter hereof and supersedes
all prior agreements, negotiations, understandings, representations and
statements respecting the subject matter hereof, whether written or oral. No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the Company and the Purchaser.

 

7.23        Counterparts. This Agreement may be executed in a number of
counterparts, each of which together, shall for all purposes constitute one
Agreement, binding on all of the parties hereto, notwithstanding that all such
parties have not signed the same counterpart.

 

7.24        Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived only with the
written consent of the Company; provided, however, that the amount of the number
of Shares may not be modified without the consent of the Purchaser. Any
amendment or waiver effected in accordance with this Section 7.24 shall be
binding upon each of the Purchaser and the Company.

 

[EXECUTION SECTION FOLLOWS]

 

22 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

  

SELLER:

 

FIRST CHOICE HEALTHCARE SOLUTIONS, INC.

 



By: /s/ Chris Romandetti   Name: Chris Romandetti Title: President and Chief
Executive Officer     PURCHASER:     STEWARD HEALTH CARE SYSTEM LLC     By: /s/
Michael Callum   Name: Michael Callum MD Title: Executive Vice President

 



 

 